Citation Nr: 0605804	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-39 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
right knee disability. 
 
2.  Entitlement to service connection for a right knee 
disability. 
 
3.  Whether new and material evidence has been submitted to 
reopen the claim for schizophrenic reaction, claimed as a 
psychiatric condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 through 
August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for a right 
knee disability, and whether new and material evidence has 
been submitted to reopen the claim for schizophrenic 
reaction, claimed as a psychiatric condition, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In April 1979, the RO denied the veteran's claim for 
service connection for a right knee disability.  He was 
informed of this decision and did not file an appeal.  
 
2.  Since April 1979, VA received private treatment records 
regarding treatment for a knee injury that allegedly 
originated in-service.

CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for a right knee disability, 
which was finally decided in April 1979.  38 U.S.C.A. 
§§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a), 20.1103 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted evidence that he contends reopens 
his claim for service connection for a right knee disability.  

A claim that has been denied, and not appealed, will not be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103.  The exception to 
this rule provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown,  
9 Vet. App. 273 (1996).  However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Id.

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since April 1979 is of 
concern for the purpose of reopening this claim.  

The June 2004 statement by Dr. Rivera, a private physician, 
states that he has treated the veteran for a knee disability 
since 1992.  Dr. Rivera stated that the veteran has 
limitation of motion, pain and a limp.  Dr. Rivera 
specifically referenced the veteran's possible history of an 
in-service knee injury.  

This record, which was added to the claim file after the 
April 1979 rating decision, specifically address a current 
knee disability and references an in-service incident.  
Because this record addresses the elements that were the 
basis of the April 1979 denial, new and material evidence has 
been submitted to reopen the veteran's claim.  The appeal to 
this extent is granted.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156. 

The issue of entitlement to service connection for a right 
knee disability will be addressed further in the REMAND 
portion of this decision, below.

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and to 
assist have been complied with is not warranted.  To the 
extent necessary, VA has fulfilled its duties to notify and 
to assist the veteran in the development of his claim.   See 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).   In light of the determination reached in this case, 
no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.   Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disability.  To this extent only, the appeal is reopened.


REMAND

The veteran seeks entitlement to service connection for a 
knee disability that he contends was incurred in an 
automobile accident during active service.  He also seeks to 
reopen his claim for entitlement to service connection for 
schizophrenic reaction, which he contends was incurred due to 
trauma to the head suffered during active service.  

The August 1978 and December 1978 response from the National 
Personnel Records Center (NPRC) to a request for service 
medical records indicates that a fire at that facility in 
July 1973 may have destroyed the veteran's records.  In cases 
where the veteran's service medical records are unavailable 
through no fault of his own, there is a "heightened duty" 
to assist the veteran in the development of the case.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In August 1978, 
the RO made one request to the veteran for information, but 
did nothing further.  The RO did no inquire with the Surgeon 
General of the Army, nor did the RO persist to gather 
information from the veteran in order to perhaps reconstruct 
his record.  Where the veteran's service medical records have 
been destroyed or lost, there is a duty to advise the veteran 
to obtain other forms of evidence.  Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Additional development is required.

In his May 2004 statement, the veteran indicated that he was 
receiving treatment at the VA Medical Center in San Juan, 
Puerto Rico.  VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency, including VA medical facilities.  38 C.F.R. 
§ 3.159(c)(2) (2005).  The RO did not obtain treatment 
records from the VA Medical Center in San Juan, Puerto Rico.  
There are no such records in the file, and no requests on 
record.  Thus, additional development is required.

In June 2004, Dr. Rivera submitted a statement indicating 
that he had treated the veteran for his knee disability since 
1992, and in that statement he referenced the veteran's 
history of an in-service injury.  VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, including records from private 
medical care providers.  38 U.S.C.A. § 3.159(c)(1) (2005).  
Reasonable efforts generally include an initial request and 
one follow-up request.  Id.  The RO did not attempt to obtain 
a complete treatment record from Dr. Rivera.  Thus, 
additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that VA has met its duties to notify and 
assist the veteran with his claims, 
including notification of the evidence 
necessary to establish a service 
connection claim, as well as the 
requirement of new and material evidence 
to reopen a previously denied claim. 
 
2.  Contact the veteran and attempt to 
determine all duty stations, and dates at 
which the veteran was assigned to those 
duty stations.  Attempt to gain access to 
the veteran's available service medical 
records via the units at which the veteran 
was assigned, and/or the Surgeon General 
of the Army or any other appropriate 
source. 
 
3.  Obtain any non-duplicative medical 
records, both VA and private, regarding 
the veteran's claimed disabilities and 
place them in the claims folder. 
 
4.  Readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, issue the veteran and his 
accredited representative a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the SOC. The veteran should be 
given the opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


